UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Amendment no. 5 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST FIXTURES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) N/A (I.R.S. Employer Identification Number) McKenzie Street 31, Eastend, Bloemfontein, South Africa 9301 775-321-8231 (Address, including zip code, and telephone number, i ncluding area code, of registrant’s principal executive offices) State Agent & Transfer Syndicate, Inc. 112 North Curry Street, Carson City, Nevada 89703 775 882-1013 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee(2) Common 2,500,000 $ $ $ 12.88 (1) The offering price has been arbitrarily determined by the Companyand bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee based on Rule 457 (o). The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said Section 8(a) may determine. 2 DEALER PROSPECTUS DELIVERY OBLIGATION Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 PART I — INFORMATION REQUIRED IN PROSPECTUS Item 1.Forepart of the Registration Statement and Outside Front Cover Page of Prospectus. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is , 2014 FIRST FIXTURES, INC. This is the initial offering of common stock of FIRST FIXTURES, INC. and no public market currently exists for the securities being offered.We are offering for sale a total of 2,500,000 shares of common stock at a fixed price of $.04 per share. There is no minimum number of shares that must be sold by us for the offering to proceed, and we will retain the proceeds from the sale of any of the offered shares.The offering is being conducted on a self-underwritten, best efforts basis, which means our President, sole officer and director, Colin Povall, will attempt to sell the shares.This Prospectus will permit our President and sole officer and director to sell the shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell.Mr. Povall will sell the shares and intends to offer them to friends, family members and business acquaintances.In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934.The shares will be offered at a fixed price of $.04 per share for a period of one hundred and eighty (180) days from the effective date of this prospectus, unless extended by our board of directors for an additional 90 days. Offering Price Per Share Commissions Net Proceeds to Company If100% of shares are sold Net Proceeds to Company If75% of shares are sold Net Proceeds to Company If50% of shares are sold Net Proceeds to Company If25% of shares are sold Common Stock $ Not Applicable $ Total $ Not Applicable $ First Fixtures, Inc. is a development stage company and currently has no operations.Any investment in the shares offered herein involves a high degree of risk.You should only purchase shares if you can afford a loss of your investment.Our independent registered public accountant has issued an audit opinion for First Fixtures, Inc., which includes a statement expressing substantial doubt as to our ability to continue as a going concern. There has been no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market.After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority (“FINRA”) for our common stock to be eligible for trading on the Over-the-Counter Bulletin Board.We do not yet have a market maker who has agreed to file such an application.There can be no assurance that our common stock will ever be quoted on a stock exchange or a quotation service or that any market for our stock will develop. First Fixtures, Inc. is not a blank check company however First Fixtures, Inc. is a shell company. First Fixtures, Inc. has no plans or intentions to engage in a business combination. The funds raised in this offering will not be placed into an escrow account or trust account and will be immediately accessible to the company.” THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD CAREFULLY READ AND CONSIDER THE SECTION OF THIS PROSPECTUS ENTITLED “RISK FACTORS” BEGINNING ON BEFORE BUYING ANY SHARES OF FIRST FIXTURES, INC. COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE WILL NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION HAS BEEN CLEARED OF COMMENTS AND IS DECLARED EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT ISNOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OF SALE IS NOT PERMITTED. 4 Table of Contents Item 3. Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges. 6 SUMMARY INFORMATION 7 RISK FACTORS 7 Item 4. Use of Proceeds. 16 Item 5. Determination of Offering Price. 17 Item 6. Dilution. 17 Item 7. Selling Security Holders. 20 Item 8. Plan of Distribution. 20 Item 9. Description of Securities to be Registered. 21 Item 10. Interests of Named Experts and Counsel. 23 Item 11. Information with Respect to the Registrant. 23 AVAILABLE INFORMATION 26 LEGAL PROCEEDINGS 27 FINANCIAL STATEMENTS 28 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 45 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 46 DIRECTORS AND EXECUTIVE OFFICERS 46 EXECUTIVE COMPENSATION 47 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 49 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 50 Item 12A. DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 50 Item 13. Other Expenses of Issuance and Distribution. 51 Item 14.
